Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art teaches a  display panel, comprising: a display area, wherein the display area comprises pixels arranged in an array, and the pixels comprise at least three sub-pixels of different colors; the display area comprises a general display area, and a photosensitive device setting area, the general display area surrounds the photosensitive device setting area, but the prior art is silent with respect to the above teachings in combination with the display area comprises a general display area, a transition display area and a photosensitive device setting area, the general display area surrounds at least a part of the transition display area, and the transition display area surrounds the photosensitive device setting area; in the transition display area, the at least three sub-pixels comprise display sub-pixels and virtual sub-pixels, the sub-pixels comprise pixel circuits and light-emitting units, the light-emitting units are electrically connected to the pixel circuits in the display sub-pixels, and the light-emitting units are insulated from the pixel circuits in the virtual sub-pixels; and in the photosensitive device setting area, the at least three sub-pixels only comprise display sub-pixels; and a setting density of the display sub-pixels in the transition display area is higher than a setting density of the display sub-pixels in the photosensitive device setting area, and lower than a setting density of the display sub-pixels in the general display area.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        3/8/21